United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, JFK
INTERNATIONAL AIRPORT, Jamaica, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1166
Issued: February 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 3, 2012 appellant, through her attorney, filed a timely appeal from a
November 22, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective September 1, 2010 as she was no longer disabled; and (2) whether appellant
met her burden of proof to establish that she had any disability after September 2, 2010 causally
related to the accepted employment injury.
On appeal appellant’s counsel contends that OWCP erroneously weighed the medical
evidence. He alleged that the impartial medical examiner’s opinion was erroneously given
weight to terminate wage-loss compensation, that greater weight should have been given the
1

5 U.S.C. § 8101 et seq.

opinion of appellant’s treating physician, that OWCP erroneously terminated wage-loss
compensation when all physicians continued to indicate that appellant had restrictions, that she
was on medication that the impartial medical examiner noted may have interfered with her work
and that OWCP did not consider how her limitations interfered with her having to make restroom
trips or walk to the lunchroom.2
FACTUAL HISTORY
On September 3, 2008 appellant, a liquidation specialist, filed a traumatic injury claim
alleging that on August 27, 2008 someone bumped into her in the lunch room causing her to fall
and sustain injuries to her left leg, lower back and right elbow. On October 23, 2008 OWCP
accepted her claim for left knee contusion. It subsequently accepted appellant’s claim for left
knee, internal derangement. On February 13, 2009 appellant underwent an arthroscopy,
synovectomy, partial medial and lateral meniscectomy, debridement and drilling
osteoarthritis/osteonecrosis, abrasion chondroplasty, synovectomy, resection of suprapatellar
plica left knee.
In a May 12, 2009 attending physician’s report, Dr. Arnold Goldman, appellant’s treating
Board-certified orthopedic surgeon, indicated that appellant remained totally disabled due to her
August 27, 2008 employment injury.
On June 9, 2009 OWCP referred appellant to Dr. Frank Hudak, a Board-certified
orthopedic surgeon, for a second opinion. In a June 25, 2009 report, Dr. Hudak listed the
diagnosis as status post aggravation of underlying osteoarthritis and chondromalacia of the left
knee, as well as aggravation of, in all medical probability, preexisting medial and lateral
meniscal tears as well as aggravation of preexisting plica. He opined that the aggravation was
permanent and that at this point appellant has not reached status quo ante, i.e., what the condition
was prior to the accident. Dr. Hudak stated that the conditions were still active and causing
objective symptoms with residual atrophy. He opined that appellant was temporarily moderately
partially disabled related to the August 27, 2008 employment injury which superimposed upon
the preexisting conditions. Dr. Hudak recommended lubricating injections into appellant’s left
knee and continuing physical therapy three times per week for six weeks. He opined that
appellant was unable at this time to perform her regular duties of a liquidation specialist.
Dr. Hudak also completed a work capacity evaluation, wherein he indicated that appellant could
walk for two hours at work, stand for five hours, bend and stoop for one hour. He prohibited
appellant from squatting or kneeling.
Dr. Goldman continued to submit reports indicating that appellant was disabled. In a
report dated June 23, 2009, he noted that she indicated that her left knee was still “puffy and
achy” at times. Dr. Goldman gave appellant a cortisone-type injection and noted that she
remained totally disabled. In a March 16, 2010 report, he stated that it was his opinion with a
reasonable degree of medical certainty that the current findings on examination were related to
the accepted work-related injury. Dr. Goldman noted that the diagnosis was internal
derangement of the left knee. He indicated that laboratory and surgical findings on February 13,
2

Appellant’s attorney also contends that this case was improperly reviewed under the clear evidence of error
standard. Although the language in OWCP’s decision dated November 22, 2011 is somewhat confusing, it is clear
to this Board that OWCP did evaluate the evidence on the merits. Thus, the Board concludes that appellant’s
argument with regard to clear evidence of error is without merit.

2

2009 are consistent with medial and lateral meniscal tears and chondromalacia synovitis.
Dr. Goldman noted that the pathology report documents fragments of fibrotendinous tissue and
synovitis. He stated that the objective findings continued to reveal atrophy and limited range of
motion. Dr. Goldman opined that appellant remained totally disabled at this time. He noted that
she worked as a liquidator and could not perform the duties of this occupation at this time.
Dr. Goldman stated that in terms of work tolerance, the only thing he believed appellant was
capable of doing at that time was sitting eight hours a day.
By letter dated April 23, 2010, OWCP referred appellant to Dr. Edmunde A.C. Stewart, a
Board-certified orthopedic surgeon, in order to resolve a conflict in medical opinions between
Drs. Hudak and Goldman with regard to the need for further medical treatment, the necessity for
treatment for the accepted work condition and whether there existed continuing disability due to
the accepted work injury. In a May 6, 2010 report, Dr. Stewart listed his diagnoses as status post
contusion and sprain of the left knee joint of August 27, 2008; status post aggravation of
underlying osteoarthritis of the left knee as well as aggravation of, in all medical probability,
preexisting medial and lateral meniscal tears; and status post arthroscopic surgery of the left knee
of February 13, 2009. He opined that these diagnoses would represent a permanent aggravation
of a preexisting condition. Dr. Stewart opined that appellant was capable of returning to light
sedentary occupation as a liquidation specialist. He opined that she should be limited to one
hour a day of walking, standing two hours a day, bending and stooping to one hour a day, and
lifting, pushing and pulling to 10 to 15 pounds. Dr. Stewart recommended no squatting or
kneeling. He indicated that appellant should have 15-minute breaks every 2 hours. Dr. Stewart
reviewed the position of liquidation specialist and noted that this appeared to be a light sedentary
position and he opined that orthopedically she should be capable of full work in that position.
He further opined that appellant had a moderate, partial disability related to the injury of
August 27, 2008. Dr. Stewart saw no need for further physiotherapeutic measures. He further
indicated that Synvisc injections could be authorized, but noted that barely 50 percent of people
have lasting improvement from same. Dr. Stewart saw no need for further surgical intervention.
He indicated that appellant’s medication regimen should be professionally managed, especially
since it appeared that she had been on narcotic medication for over a year and a half. Dr. Stewart
further noted that the long-term narcotic medication usage may well interfere with her duties as a
liquidation specialist.
On June 2, 2010 the employing establishment informed appellant that, pursuant to the
medical report of Dr. Stewart, they expected her to return to her position as a liquidation
specialist. The employing establishment noted that, although the position was basically
sedentary, her job would be limited to her light-duty restrictions of walking no more than one
hour a day, standing two hours a day, bending and stooping one hour a day, lifting, pushing and
pulling 10 to 15 pounds and no squatting and kneeling.
By letter dated June 4, 2010, OWCP found that the position was suitable, and gave
appellant 30 days to either accept the position or provide reasons for refusing it.
By letter dated June 30, 2010, appellant’s attorney argued that the position was not within
appellant’s limitations and resubmitted the March 16, 2010 report by Dr. Goldman.
By letter dated July 12, 2010, OWCP informed appellant that the statement was
insufficient to overcome the determination that she was physically able to perform the limitedduty assignment offered by the employing establishment. It informed her that, if she refused the
3

employment or failed to report to work when scheduled, compensation would be terminated
within 15 days.
By letter dated July 21, 2010, appellant’s attorney again advised OWCP that appellant
was unable to perform the duties of the offered position.
On July 29, 2010 OWCP issued a notice of proposal to terminate appellant’s
compensation benefits as the medical evidence established that she was no longer disabled from
work due to her accepted conditions. It noted that this would not affect her entitlement to
medical benefits.
By letter dated August 20, 2010, appellant, through counsel, contended that any proposed
termination was contrary to the medical evidence and FECA.
On September 1, 2010 OWCP finalized the notice of proposed termination and
terminated appellant’s compensation benefits effective that date as she was no longer totally
disabled as a result of the employment injury and was capable of returning to her date-of-injury
position.
Dr. Goldman, in reports dated from September 14, 2010 through April 13, 2011,
continued to find that appellant was totally disabled from her occupation as a liquidator; he also
noted that he gave appellant multiple injections in her left knee.
On August 16, 2011 appellant, through counsel, requested reconsideration. In support
thereof, she submitted an October 25, 2010 report by Dr. Goldman, wherein he noted that he
initially saw appellant on September 2, 2008 with regard to a work-related injury to her left knee
on August 27, 2008. Dr. Goldman described appellant’s injury and his treatment of her. He
noted that, despite initial conservative management, she had persistent left knee pain, limited
motion and atrophy. Dr. Goldman performed surgery on February 13, 2009. He opined that,
within a reasonable degree of medical certainty, appellant’s left knee condition resulted from the
employment-related injury she sustained on August 27, 2008. Dr. Goldman noted that appellant
remained on Percocet, Lidoderm patches and a TENS unit for pain management. He
recommended continuation of a formal physical therapy program as the best treatment to
maintain strength and motion. Dr. Goldman further opined that appellant remained totally
disabled from her usual occupation as a liquidator. He noted that appellant may require formal
work-up in the future for regional pain syndrome/reflex sympathetic dystrophy. In addition,
Dr. Goldman noted that authorization for lubricating Supartz, Synvisc or Euflexxa injections will
continue to be requested. He continued to submit reports indicating that appellant remained
totally disabled from her usual occupation.
By decision dated November 22, 2011, OWCP denied modification of the termination
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

4

employee has disability causally related to his federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn wages that the employee was receiving at the time of injury.6 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.7 An employee who has a physical impairment causally related to a federal employment
injury, but nevertheless has the capacity to earn the wages he or she was receiving at the time of
injury, has no disability as the term is used in FECA.8 Whether a particular injury causes an
employee to be disabled for employment and the duration of the disability are medical issues
which must be proved by a preponderance of the reliable, probative and substantial medical
evidence.9
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.10 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.11
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for left knee contusion and internal derangement of the
left knee. After appellant underwent surgery on February 13, 2009, Dr. Goldman, appellant’s
treating physician, continued to indicate that appellant was totally disabled from her regular
employment due to the August 27, 2008 employment injury. The second opinion physician,
Dr. Hudak, indicated that appellant still had active symptoms and was moderately partially
disabled due to the work incident. In order to resolve the conflict between Dr. Goldman and
Dr. Hudak with regard to appellant’s remaining disability, OWCP referred appellant to
Dr. Stewart for an impartial medical examination. Dr. Stewart found that appellant had residuals
from the injury, but opined that appellant was capable of returning to her light sedentary
occupation as a liquidation specialist. He established that appellant’s medical conditions no

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

D.M., 59 ECAB 164 (2007).

7

See Merle J. Marceau, 53 ECAB 197 (2001).

8

See 20 C.F.R. § 10.5(f); Robert A. Flint, 47 ECAB 369 (2006); Cheryl L. Decavitch, 50 ECAB 397 (1999).

9

Fereidoon Kharabi, 42 ECAB 291 (2001).

10

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

11

Sharyn D. Bannick, 54 ECAB 537 (2003); V.G., 49 ECAB 635 (20008); Gary R. Sieber, 46 ECAB 215 (1994).

5

longer rendered her physically unable to return to work as she was physically able to perform the
duties of her basically sedentary position of liquidation specialist on a full-time basis.
The Board finds that OWCP properly gave special weight to the well-rationalized opinion
of the impartial medical examiner, Dr. Stewart, and terminated appellant’s compensation for
wage loss. The Board finds that Dr. Stewart’s opinion was sufficiently thorough, probative and
well rationalized and constituted sufficient medical evidence to rely upon in terminating
appellant’s compensation benefits.
The Board is not persuaded by appellant’s contentions that benefits were improperly
terminated. Although Dr. Stewart did indicate that appellant’s medication regimen should be
professionally managed and did note that long-term narcotic medication may well interfere with
her duties as a liquidation specialist, there is no indication at this point in time that this statement
was more than a speculative indication of a possible outcome for staying on medication. The
fact that the medication needed to be monitored does not indicate that appellant was disabled
from her position. Appellant’s counsel contends that Dr. Goldman’s report indicated that she
was disabled. However, Dr. Goldman was on one side of the conflict in medical evidence which
was resolved by the opinion of the impartial medical specialist, Dr. Stewart. The employing
establishment indicated that appellant could return to her employment and remain within her
physical limitations as set by Dr. Stewart. The argument that appellant would overstep these
limitations by trips to the bathroom or lunch room is without any support. Accordingly, OWCP
properly terminated appellant’s compensation effective September 1, 2010 on the grounds that
she was no longer disabled.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate compensation, the burden shifted to
appellant to establish that she had ongoing disability causally related to her accepted injury.12 In
order to prevail, the claimant must establish by the weight of reliable, probative and substantial
evidence that she had an employment-related disability that continued after termination of
compensation benefits.13
ANALYSIS -- ISSUE 2
After OWCP’s termination of appellant’s compensation benefits on September 1, 2010
based on the report of the impartial medical examiner Dr. Stewart, appellant submitted new
medical evidence addressing her condition. Specifically, appellant submitted further reports by
her treating physician, Dr. Goldman who continued to indicate that appellant remained totally
disabled from her usual occupation. However, Dr. Goldman was on one side of the conflict
resolved by Dr. Stewart. Subsequently submitted reports of a physician on one side of a resolved
conflict of medical opinion are generally insufficient to overcome the weight of the impartial
12

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

13

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

6

medical specialist to create a new conflict of medical opinion.14 There is no finding in this new
report to suggest that Dr. Stewart should not remain the weight of the medical evidence. The
Board finds that the reports of Dr. Goldman are insufficient to overcome the weight of the wellrationalized opinion of Dr. Stewart. Appellant has failed to meet her burden of proof.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective September 1, 2010. The Board further finds that appellant did not meet her burden of
proof to establish that she had any disability after September 2, 2010 causally related to the
accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2011 is affirmed.
Issued: February 15, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

Richard O’Brien, 53 ECAB 234 (2001); see also R.A., Docket No. 10-844 (issued December 22, 2010).

7

